1

2

3

4

5

6
                                 UNITED STATES DISTRICT COURT
7
                                        DISTRICT OF NEVADA
8

9    ANTHONY MERITT POSEY,                              Case No. 2:15-cv-01482-RFB-GWF
10          Petitioner,
                                                                  ORDER
11          v.
12
     DWIGHT NEVEN, et al.,
13
            Respondents.
14

15          This habeas matter under 28 U.S.C. § 2254 comes before the Court on
16   respondents’ motion to dismiss (ECF No. 24). Respondents contend that the original
17   petition is untimely and further that Grounds 1 and 2 of the first amended petition do not
18   relate back to the original petition, if otherwise timely.
19                                            Background
20          Petitioner Anthony Posey challenges his Nevada state conviction, pursuant to a
21   guilty plea, of two counts of abuse and/or neglect of an older person resulting in
22   substantial bodily or mental harm or death.
23          Posey pled guilty specifically to Counts 4 and 7 in the indictment, and the remaining
24   counts were dismissed pursuant to the plea agreement. (See ECF Nos. 25-31 & 25-32.)
25          At the sentencing, the presiding judge sentenced Posey to six to fifteen years on
26   Count 4 and six to fifteen years on Count 7. The judge clearly stated that the sentence
27   on Count 7 would run consecutive to the sentence on Count 4. (ECF No. 25-33 at 45-
28   46.)

                                                    1
1           The original judgment of conviction, however, instead stated in error “Count 2 to

2    run CONSECUTIVE to Count 1” – in a situation where Posey had not pled guilty to those

3    counts, had not been convicted on those counts, and had not been sentenced on those

4    counts, consecutively or otherwise. (ECF No. 25-34 at 3.)

5           The original judgment of conviction was filed on August 23, 2012; and Posey filed

6    a timely notice of appeal on September 19, 2012. (ECF Nos. 25-34 & 26-1.)

7           A month later, while the direct appeal still was pending, an amended judgment of

8    conviction was filed on October 18, 2012. The amended judgment of conviction corrected

9    the error in the original judgment to read instead “Count 7 to run CONSECUTIVE to Count

10   4.” (ECF No. 26-5 at 3.)

11          Posey did not file a notice of appeal seeking to separately appeal the amended

12   judgment. The time to do so expired on Monday, November 19, 2012.

13          The state supreme court entered an order of affirmance on direct appeal on May

14   15, 2013. (ECF No. 26-14.) The time to seek certiorari review in the United States

15   Supreme Court expired on August 13, 2013.

16          After 274 days had elapsed, on May 15, 2014, petitioner filed a timely state

17   postconviction petition. Proceedings were pending on this petition in the state district

18   court and thereafter the state supreme court through the issuance of the remittitur

19   concluded the postconviction appeal on August 19, 2015. (ECF Nos. 26-16 & 26-42.)

20          Posey mailed the federal petition to the Clerk of this Court for filing on or about

21   July 29, 2015, prior to the issuance of the remittitur on the state post-conviction appeal.

22   (See ECF No. 11 at 1.)

23                                          Discussion

24       Timeliness of the Original Petition

25          The present motion presents the issue of whether, when a state court judgment of

26   conviction is amended during the pendency of a direct appeal from the original judgment

27   of conviction, the federal limitation period starts running after the completion of the

28   ongoing direct appeal proceedings or instead after the expiration of the time to appeal the

                                                 2
1    amended judgment, if no separate appeal is taken from the later judgment. The federal

2    petition clearly was timely if the federal limitation period did not begin running until after

3    the August 13, 2013, expiration of the time to seek certiorari review of the order of

4    affirmance on direct appeal. Respondents contend that the federal petition instead was

5    untimely because the limitation period began running after the expiration of the time to

6    appeal the amended judgment of conviction, on November 19, 2012. Respondents

7    maintain that the limitation period therefore expired one year later, on November 19,

8    2013, before Posey sought either state or federal postconviction review.

9           In Smith v. Williams, 871 F.3d 684 (9th Cir. 2017), the Ninth Circuit held that the

10   one-year federal limitation period under 28 U.S.C. § 2244(d) runs from the date of finality

11   of the judgment of conviction under which the petitioner then is being held. The court

12   accordingly held in that case that the limitation period therefore ran from the date of finality

13   of the amended judgment of conviction under which the petitioner then was held rather

14   than from the date of finality of the original judgment of conviction.

15          The Court notes, however, that Smith was decided in a procedural context in which

16   the amended judgment of conviction in question was filed years after completion of the

17   direct appeal proceedings filed following the original judgment of conviction. See 871 F.3d

18   at 685–86. Within that procedurally simple context, the decision speaks in unqualified

19   terms as to which judgment – the original judgment or amended judgment – is “the

20   judgment” for purposes of applying the statutory language of § 2244(d).1 Under the

21

22          1   28 U.S.C. § 2244(d) provides in full:

23                  (d)(1) A 1-year period of limitation shall apply to an application for a writ of habeas
            corpus by a person in custody pursuant to the judgment of a State court. The limitation
24          period shall run from the latest of—

25                             (A) the date on which the judgment became final by the conclusion
                      of direct review or the expiration of the time for seeking such review;
26
                               (B) the date on which the impediment to filing an application
                      created by State action in violation of the Constitution or laws of the United
27
                      States is removed, if the applicant was prevented from filing by such State
                      action;
28

                                                            3
1    unqualified language in the opinion, the matter of when the one-year period begins to run

2    under § 2244(d)(1) appears to turn solely upon which judgment the petitioner then was

3    being held under when he filed his federal petition. Under the panel's stated rationale,

4    that judgment is “the judgment” for purposes of applying § 2244(d)(1), without

5    qualification. See 871 F.3d at 686-88.

6            Petitioner contends that Smith does not apply to this case because the amended

7    judgment in this case corrected only a clerical error in the original judgment.

8            Whether such a change leads to a new intervening judgment for purposes of the

9    federal limitation period is subject to debate under current caselaw. On the one hand, the

10   Ninth Circuit decision in Gonzalez v. Sherman, 873 F.3d 763 (9th Cir. 2017),2 includes

11   the following seemingly categorical language:

12                             For AEDPA3 purposes, it does not matter whether the
                       error in the judgment was minor or major. What matters is
13                     whether there is an amended judgment. Even if the judgment
                       is not substantively changed, it constitutes a new, intervening
14                     judgment if the earlier judgment is amended or even if it is
15                     reissued as an amended judgment as in Magwood [v.
                       Patterson, 561 U.S. 320 (2010)]. Here, the judgment, because
16                     it contains the new, correct provision of presentence credits,
                       is an amended judgment.
17

18

19                              (C) the date on which the constitutional right asserted was initially
                       recognized by the Supreme Court, if the right has been newly recognized
20                     by the Supreme Court and made retroactively applicable to cases on
                       collateral review; or
21
                               (D) the date on which the factual predicate of the claim or claims
22                     presented could have been discovered through the exercise of due
                       diligence.
23
                     (2) The time during which a properly filed application for State post-conviction or
24           other collateral review with respect to the pertinent judgment or claim is pending shall not
             be counted toward any period of limitation under this subsection.
25           2 Gonzalez addressed a question of whether a federal petition filed after an amended judgment of
26   conviction was a successive petition. The same analysis that applies to determine whether an amended
     state court judgment is a new intervening judgment to in turn determine whether a federal petition is
     successive also applies to determine whether the federal limitation period has been started or restarted by
27
     an intervening judgment. See, e.g., Smith, 871 F.3d at 687.
28           3   The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”).

                                                             4
1    873 F.3d at 773 n.5. On the other hand, the same Gonzalez decision engages in an

2    extensive analysis under California state law to determine whether the amended

3    judgment would be a new judgment under state law, based upon, inter alia, a distinction

4    – under that state’s law – between correction of a “scrivener’s error” in memorializing the

5    oral pronouncement of the sentencing judge and a “rendering error” made by the court

6    itself in pronouncing sentence. See 873 F.3d at 769–73.

7            The Court concludes that it does not need to conduct an extensive analysis of such

8    fine points under Nevada state law to resolve the overall timeliness issue in this case.4

9    The Court instead concludes that the federal limitation period does not begin to run in this

10   procedural context until after the conclusion of review on the then-pending direct appeal

11   even if, arguendo, the amended judgment constituted a new intervening judgment for

12   purposes of AEDPA .

13           Even if the amended judgment became “the judgment” for purposes of applying

14   § 2244(d)(1) under Smith, the pertinent question in the Court’s view then becomes one

15   of when that judgment “became final by the conclusion of direct review or the expiration

16   of the time for seeking such review” for purposes of § 2244(d)(1)(A). Quite clearly, if the

17   state appellate courts overturned the conviction and/or sentence on the pending direct

18           4   The Court is not fully sanguine that the prior Ninth Circuit law upon which Gonzalez ultimately
     relies in truth requires analysis of state law to determine whether an amended judgment is a new intervening
19   judgment for purposes of the federal law in AEDPA. Gonzalez cites to Clayton v. Biter, 868 F.3d 840, 844
     (9th Cir. 2017), for the proposition that “[w]e look to state law to determine whether a state court action
20   constitutes a new, intervening judgment.” 873 F.3d at 769. Clayton in turn cited to Hill v. Alaska, 297 F.3d
     895 (9th Cir. 2002), for this proposition. Hill does not involve an amended judgment of conviction. The
21   question presented in Hill instead concerned whether a federal petition challenging the calculation of the
     prisoner’s release date was successive to a prior federal petition challenging instead the validity of the
22   underlying conviction and sentence. Hill did not hold, nor could it hold, that state law is in any sense
     determinative of the different question of whether an amended judgment of conviction is a new intervening
23   judgment for purposes of federal law. Even more significantly, nothing in the Supreme Court’s prior decision
     in Magwood or the Ninth Circuit’s earlier leading decisions in Wentzell v. Neven, 675 F.3d 1124 (9th Cir.
24   2012), and Smith suggested that state law had any determinative role in the inquiry. The panel in Gonzalez
     engaged in an extensive multi-page analysis of highly technical points of California law regarding judgments
25   to reach a decision. Calculation of the federal limitation period instead preferably should be capable of
     being done quickly and reliably by busy courts and practitioners as well as – most importantly – by pro se
26   inmates untrained in the law. It is subject to question whether an analysis that turns upon arcane points of
     state procedural law regarding judgments – to be determined definitively only years later by a federal
     appellate court – serves anyone’s interests, and especially those of pro se inmates with only limited access
27
     to legal resources in prison. The apparently more categorical expressions instead in note 5 in Gonzalez
     and in Smith do have the advantage of greater simplicity in application, which is a very desirable virtue in
28   this context.

                                                          5
1    appeal, the amended judgment would be vacated or modified to the same extent as the

2    original judgment of conviction, without regard to whether the defendant also separately

3    appealed the amended judgment as to some issue specific to that judgment. That is,

4    clearly, the amended judgment would not stand following such a reversal on direct appeal

5    simply because no separate appeal was filed. The amended judgment both practically

6    and legally was just as much under review on direct appeal as was the original judgment,

7    given that both would be subject to being vacated or modified by a full or partial reversal.

8            The Court accordingly holds that, when an intervening new judgment is filed during

9    the pendency of a direct appeal and no separate appeal is filed, that new judgment

10   becomes final for purposes of § 2244(d)(1)(A) upon the conclusion of the then-pending

11   direct review proceedings or the expiration of the time for seeking further such direct

12   review, such as by the expiration of the time to seek certiorari review.5

13           This holding is fully in accord with the statutory language in § 2244(d)(1)(A). The

14   holding merely construes the meaning of the statutory language regarding when the

15   judgment “became final by the conclusion of direct review or the expiration of the time for

16   seeking such review” as applied to the specific context of an amended judgment being

17   filed during the pendency of a direct appeal.

18           Moreover, this construction of the statutory language in § 2244(d)(1)(A) avoids a

19   patently absurd result that Congress clearly did not intend and that is not compelled by

20   the plain language of the statute. There is no valid policy interest served by starting the

21   federal limitation period running while a petitioner’s direct appeal from his conviction and

22   sentence still is pending. Typically, no federal claims are exhausted at that point; and

23   there is no useful purpose served by starting the federal limitation period running at a time

24   when federal review would be premature. Indeed, given that the direct appeal is part of

25
             5 In contrast, if a separate appeal is filed from the amended judgment that for some reason is not
26
     consolidated with – and then also remains pending after – the disposition of the previously-pending appeal,
     then it would appear that the limitation period would not begin to run until after the conclusion of such direct
27
     review or the expiration of the time to further pursue such direct review. That is, it would appear that direct
     review still would be ongoing with respect to the amended judgment, albeit based instead solely on the
28   separate appeal proceeding directed only to that judgment rather than also the prior appeal.

                                                            6
1    the original criminal proceeding, dismissal under the abstention rule in Younger v. Harris,

2    401 U.S. 37 (1971), typically is required if federal intervention is sought during the

3    pendency of the direct appeal. See, e.g., Sherwood v. Tomkins, 716 F.2d 632, 634 (9th

4    Cir. 1983); Carden v. Montana, 626 F.2d 82, 83-85 (9th Cir. 1980). Starting the federal

5    limitation period – which runs for only one year – running before the petitioner can even

6    effectively seek federal habeas relief just does not make sense. The federal limitation

7    period potentially even could expire in such a scenario before the direct appeal even was

8    concluded, serving no good policy reason. The Court sees no reason to make such a

9    nonsensical holding when the plain language of the statute readily can be construed, as

10   described above, in a manner that does not lead to such an absurd result.6

11           The only end served by construing the statute in the manner proposed by

12   respondents would be to create a “gotcha” trap for the unwary. The Supreme Court

13   repeatedly has declined to construe the federal habeas statutes in such a manner. See,

14   e.g., Rose v. Lundy, 455 U.S. 509, 520 (1982); see also Rhines v. Weber, 544 U.S. 269,

15   279 (2005) (Stevens, J., concurring). This Court also declines to do so here.

16           The original petition was timely.

17        Relation Back

18           Respondents contend in the alternative that Grounds 1 and 2 in the first amended

19   petition do not relate back to claims in the timely original petition.

20           A claim in an amended petition that is filed after the expiration of the limitation

21   period will be timely only if the claim relates back to a timely-filed claim pursuant to Rule

22   15(c) of the Federal Rules of Civil Procedure, on the basis that the claim arises out of "the

23
              6 Petitioners conceivably could protect their interests by filing a protective federal petition and

24   seeking a stay pending exhaustion of state court remedies, contending that the situation satisfied the
     special circumstances exception to Younger. However, there seems to be little practical utility to construing
25   § 2244(d)(1)(A) in a manner that requires such a duplicative federal filing -- potentially years before the
     state direct appeal and then likely state postconviction proceedings are concluded – simply because an
26   amended judgment was filed during still-ongoing state proceedings. Rather, the simple, common-sense
     construction of § 2244(d)(1)(A) outlined in the text avoids such duplicative proceedings. It also avoids
     penalizing pro se petitioners who may not have the legal savvy that would be necessary to recognize a
27
     counterintuitive and highly technical legal point that the federal limitation period would be running against
     them even before they had completed state direct appeal proceedings. Simplicity, again, is a desirable
28   virtue when construing a limitation statute that must be complied with by typically pro se litigants.

                                                          7
1    same conduct, transaction or occurrence" as the timely claim. Mayle v. Felix, 545 U.S.

2    644 (2005). In Felix, the Supreme Court held that habeas claims in an amended petition

3    do not arise out of "the same conduct, transaction or occurrence" as prior timely claims

4    merely because the claims all challenge the same trial, conviction or sentence. 545 U.S.

5    at 655–64. Rather, under the construction of the rule approved in Felix, Rule 15(c)

6    permits relation back of habeas claims asserted in an amended petition "only when the

7    claims added by amendment arise from the same core facts as the timely filed claims,

8    and not when the new claims depend upon events separate in ‘both time and type' from

9    the originally raised episodes." Id. at 657. In this regard, the reviewing court looks to "the

10   existence of a common ‘core of operative facts' uniting the original and newly asserted

11   claims." Id. at 659. A claim that merely adds "a new legal theory tied to the same

12   operative facts as those initially alleged" will relate back and be timely. Id. at 659 & n.5.

13          At the outset, the Court must reject two general arguments that Posey makes

14   regarding both Grounds 1 and 2.

15          First, petitioner urges that Grounds 1 and 2 relate back to claims in the original

16   petition because: (a) he attached a copy of the state district court’s findings, conclusions

17   and order to his federal petition (which the petition form instructions require); (b) the order

18   therefore should be considered as part of his original petition; and (c) the order allegedly

19   discussed claims based on the same core facts. (ECF No. 31 at 12-14.) The Ninth Circuit

20   has rejected petitioner’s premise that a state court order is incorporated into the original

21   petition by such attachment for purposes of relation back. Ross v. Williams, 896 F.3d

22   958, 963–73 (9th Cir. 2018). Posey’s original petition made no reference to the state

23   court order or indicated that it sets forth facts supporting his claimed grounds for relief.

24   He therefore cannot rely upon the state court order as a basis for relation back. Id. at

25   973.

26          Second, petitioner maintains that, because pro se pleadings must be liberally

27   construed, his original petition need only give the respondents notice of the underlying

28   constitutional violations and/or operative facts. (ECF No. 31 at 11 & 13.) Under Rule 2(c)

                                                   8
1    of the Rules Governing Section 2254 Proceedings (the “Habeas Rules”), however, federal

2    pleading quite clearly is not notice pleading. As Justice Ginsburg’s opinion for the majority

3    states in Felix:

4                             The “original pleading” to which Rule 15 refers is the
                     complaint in an ordinary civil case, and the petition in a
5                    habeas proceeding. Under Rule 8(a), applicable to ordinary
                     civil proceedings, a complaint need only provide “fair notice of
6                    what the plaintiff's claim is and the grounds upon which it
7                    rests.” Conley v. Gibson, 355 U.S. 41, 47, 78 S.Ct. 99, 2
                     L.Ed.2d 80 (1957). Habeas Corpus Rule 2(c) is more
8                    demanding. It provides that the petition must “specify all the
                     grounds for relief available to the petitioner” and “state the
9                    facts supporting each ground.” See also Advisory
                     Committee's Note on subd. (c) of Habeas Corpus Rule 2, 28
10                   U.S.C., p. 469 (“In the past, petitions have frequently
11                   contained mere conclusions of law, unsupported by any facts.
                     [But] it is the relationship of the facts to the claim asserted that
12                   is important ... .”); Advisory Committee's Note on Habeas
                     Corpus Rule 4, 28 U.S.C., p. 471 (“‘[N]otice’ pleading is not
13                   sufficient, for the petition is expected to state facts that point
                     to a real possibility of constitutional error.” (internal quotation
14                   marks omitted)).
15   545 U.S. at 655. Federal habeas pleading is not notice pleading, even when the petitioner
16   is proceeding pro se. Habeas claims, including when pled by pro se litigants, must be
17   pled with specificity, although they nonetheless are construed liberally when alleged pro
18   se. See, e.g., Felix, 545 U.S. at 656; Ross, 896 F.3d at 971.7
19           The Court accordingly turns to the controlling inquiry of whether a common core of
20   operative facts unites the amended claims and a claim or claims in the original petition.
21           Ground 1
22           In amended Ground 1, Posey alleges that his guilty plea was not knowing,
23   intelligent or voluntary, in violation of the Fifth, Sixth and Fourteenth Amendments,
24   because he was coerced into entering the plea by the state district court and his counsel.
25   He alleges that he was coerced into entering a plea because:
26
27            7 Posey cites no apposite habeas case holding that only notice pleading is required when the

     petitioner is proceeding pro se. Habeas cases stating only that pro se pleadings must be construed liberally
28   do not establish that only notice pleading is required, contrary to the holding in Felix and Habeas Rule 2(c).

                                                           9
1                 (1) he was not allowed to enter a plea of not guilty by reason

2                      of temporary insanity and was wrongly informed that it

3                      would be impossible to pursue such a theory of defense

4                      at trial;

5                 (2) he was led to believe that trial would be futile because

6                      his rights were consistently violated, including his right to

7                      adequate notice of the grand jury proceedings; his pro se

8                      motions were summarily denied without a hearing; and

9                      he was denied effective assistance of counsel when

10                     replacement counsel was not appointed following a

11                     complete breakdown of trust and communication with

12                     counsel, leading to Posey feeling abandoned by his

13                     attorneys;

14                (3) he suffered from significant mental health problems that

15                     should be taken into account with regard to whether the

16                     plea was knowing, intelligent and voluntary, including a

17                     history of blackouts and diagnoses of post-traumatic

18                     stress      disorder   (“PTSD”),   bipolar   disorder,   and

19                     personality disorder; and

20                (4) he did not understand the plea deal, as he believed that

21                     he would be receiving two sentences of two to twenty

22                     years and he instead received two sentences of six to

23                     fifteen years, which he believes is in violation of the plea

24                     agreement.

25   He alleges that the totality of these circumstances “created a coercive environment

26   wherein Posey felt he had no option but to plead guilty.” (ECF No. 18 at 11-14.)

27         In original Ground 3, Posey alleged that he was denied due process of law in

28   violation of the Fourteenth Amendment because “I was coerced into taking a plea of guilty

                                                  10
1    due to the acts and omissions listed herein, which goaded me into same via the Court

2    and Defense Counsel.” (ECF No. 11 at 9.) While comparatively sparse, these allegations

3    did expressly incorporate “the acts and omissions listed” in the remainder of the pleading,

4    and a pleader of course can incorporate allegations from other grounds.           In those

5    grounds, Posey alleged, inter alia, that:

6                  (1) he was denied variously effective assistance of counsel,

7                     an alleged Fourteenth Amendment right to be free from

8                     arbitrariness, and due process of law because of, inter

9                     alia, “’Petitioner’s plea of not guilty by reason of temporary

10                    insanity at the time of the commission of the crime’ being

11                    changed to ‘not guilty’ without Petitioner’s knowledge;” and

12                    because he “was deemed culpable in violation of Nevada

13                    Law, N.R.S. 194.010(5), due to my having a ‘Blackout,’”

14                    (id. at 5, 8 & 13);

15                 (2) he was denied variously a Sixth Amendment right to fair

16                    and full hearings, a right to equal protection of the law, and

17                    a Sixth Amendment right to be present because the state

18                    district court did not allow him to meaningfully present his

19                    pro se motions to dismiss counsel, to rescind the judgment

20                    denying same, and to dismiss the indictment, and his

21                    efforts to raise issues throughout the criminal proceeding

22                    were “completely disregarded,” and further because he

23                    was denied his right to be present before the grand jury;

24                    and he was denied effective assistance of counsel

25                    because, inter alia, “counsel failed to object to numerous

26                    substantive[,] procedural and/or “plain errors of the

27                    prosecution and the Court (e.g.,: insufficient notice of

28                    intent to go to the grand jury[)]” and “counsel Haylee

                                                 11
1                     Kolkoski     professed     a     complete    breakdown      in

2                     communication       between      herself    and    Petitioner,

3                     06/16/2011,” which “caused a lack of trust,” and “Petitioner

4                     had counsel with a known ‘conflict of interest,’” (id. at 5, 6,

5                     11, 13, 15, 17 & 19);

6                  (3) he was denied due process because the “sentencing

7                     judge intimated numerous opinions and bare assertions by

8                     the trial court inconsistent with facts and evidence which

9                     show I suffered ‘Blackouts,’’ (id. at 8); and

10                 (4) he was denied due process and an alleged right to be free

11                    from arbitrariness because he “was not sentenced

12                    according to a negotiated plea agreement” and the court

13                    allowed itself and the prosecution to breach a negotiated

14                    plea agreement between petitioner and the State in

15                    violation of Nevada law (id. at 8 & 13).

16          Reading these allegations in the pro se original petition liberally, the Court finds

17   that amended Ground 1 shares a common core of operative facts with and relates back

18   to timely claims in the original petition to the extent, and only to the extent, that amended

19   Ground 1 alleges that Posey’s guilty plea was not knowing, intelligent or voluntary, in

20   violation of the Fifth, Sixth and Fourteenth Amendments, because he was coerced into

21   entering the plea by the state district court and his counsel, because:

22                 (1) he was not allowed to enter a plea of not guilty by reason

23                    of temporary insanity and was wrongly informed that it

24                    would be impossible to pursue such a theory of defense at

25                    trial;

26                 (2) he was led to believe that trial would be futile because his

27                    rights were consistently violated, including his right to

28                    adequate notice of the grand jury proceedings; his pro se

                                                  12
1                      motions were summarily denied without a hearing; and he

2                      was denied effective assistance of counsel when

3                      replacement counsel was not appointed following a

4                      complete breakdown of trust and communication with

5                      counsel, leading to Posey feeling abandoned by his

6                      attorneys; and

7                  (3) he had a history of blackouts,

8    such that the totality of these circumstances, and only these circumstances, created a

9    coercive environment wherein Posey felt that he had no option but to plead guilty.

10          The remaining allegations from amended Ground 1 that the Court summarized

11   previously but that the Court has not included in the recital immediately above do not

12   relate back to a claim in the original petition, as there are no specific factual allegations

13   in the original petition that would support such relation back. The Court notes that while

14   Posey included conclusory allegations in the original petition regarding breach of the plea

15   agreement, he made no specific allegations that the six to fifteen year sentences that he

16   received violated an agreement that he instead receive only two to twenty year sentences

17   and/or that he understood at the time of the plea that he would be receiving the latter

18   sentences. Conclusory claims that allege no specific facts allege no core of operative

19   facts that would support relation back. See, e.g., Ross, 896 F.3d at 971-72.

20          Amended Ground 1 therefore relates back and is timely only to the extent

21   described above.

22          Ground 2

23          In amended Ground 2, Posey alleges that he was denied effective assistance of

24   counsel because of a conflict of interest and/or irreconcilable differences between Posey

25   and the five or more lawyers with the county public defender who represented him at one

26   time or another, including initially attorney Haylee Kolkoski. (ECF No. 18 at 14–17.)

27          Respondents contend that Ground 2 does not relate back to a claim in the original

28   petition to the extent that it alleges an irreconcilable conflict with any of the deputy public

                                                   13
1    defenders other than Kolkoski because the original petition refers only to a conflict with

2    Kolkoski. (ECF No. 24 at 9; ECF No. 11 at 6 & 13.) The Court is not persuaded. A claim

3    that petitioner had an irreconcilable conflict with other deputies also with the county public

4    defender relates back to a common core of operative fact with the claim in the original

5    petition that petitioner had an irreconcilable conflict with deputy county public defender

6    Kolkoski. See, e.g., Valdovinos v. McGrath, 598 F.3d 568, 574-76 (9th Cir. 2010),

7    judgment vacated on other grounds for reconsideration, 562 U.S. 1196 (2011), prior

8    relevant holding adhered to in unpublished decision, 2011 WL 996660, 423 Fed.Appx.

9    720, 722 (9th Cir., Mar. 22, 2011) (Brady claim and related ineffective-assistance claim

10   based upon failure to disclose additional items of exculpatory evidence related back to

11   prior claims regarding nondisclosure of other items of exculpatory evidence); see also

12   Rodriguez v. Adams, 545 Fed.Appx. 620 (9th Cir. Nov. 18, 2013) (later claim that counsel

13   was ineffective for failing to investigate the testimony of two potential exculpatory

14   witnesses who were present at the scene related back to earlier claim that counsel was

15   ineffective for failing to investigate the testimony of three other witnesses who also were

16   present at the scene).

17           Ground 2 relates back to the original petition in full.

18                                                 Conclusion

19           IT THEREFORE IS ORDERED that respondents’ motion to dismiss (ECF No. 24)

20   is GRANTED IN PART and DENIED IN PART, such that Ground 1 is DISMISSED IN

21   PART with only the portion of the claim described at pages 12–13 of this order remaining

22   before the Court.

23           IT FURTHER IS ORDERED that respondents shall file an answer to all claims

24   remaining before the Court within forty-five (45) days of entry of this order and that

25   petitioner may file a reply within forty-five (45) days of service of the answer.8

26             8 Respondents assert that they “reserve other applicable procedural arguments” in the event that

     the Court disagrees with their timeliness argument pursuant to Smith. (ECF No. 24 at 7 n.5.) The
27
     scheduling order in this case stated that respondents must raise all potential affirmative defenses in their
     initial response and that successive motions to dismiss would not be entertained. (ECF No. 20.) Any
28   purported unilateral reservation notwithstanding, the next step in this case therefore is an answer and reply

                                                         14
1            The Court will be endeavoring to resolve this matter by September 30, 2019, if

2    possible. Accordingly, in the event of scheduling conflicts between this action and other

3    actions pending in this District, any requests for extension should be sought in the earlier-

4    filed case, absent extraordinary circumstances.

5            DATED: March 20, 2019.

6

7

8                                               ________________________________
                                                RICHARD F. BOULWARE, II
9                                               United States District Judge

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
     on the merits. See, e.g., Morrison v. Mahoney, 399 F.3d 1042, (9th Cir. 2005) (“Unless a court has ordered
27
     otherwise, separate motions to dismiss may be filed asserting different affirmative defenses.”) (emphasis
     added). The time to present procedural defenses beyond those raised in the motion to dismiss is past in
28   this case.

                                                        15
